Title: Mary Smith Cranch to Abigail Adams, 10 January 1787
From: Cranch, Mary Smith
To: Adams, Abigail


     
      
       post 10 January 1787
       
      
     
     There is another vessel up which will sail soon. What I may have omited by this I shall write by that. Our uncle Quincy was well a few hours since is glad to see his Friends but cannot be perswaided out. Cousin Cotton remains the same he was, Flying from spray to spray without determining Where to chuse his Partner. If his Father should marry as he will certainly do as soon as he can get time to look round him, He will find such a change in the Family as will interfere with his managment of Boiling the Pot and making the Pyes. If such an event should take place, I shall talk soberly to him. If he would wish to live happy he must have a Family of his own.
     Your Nieghbours are well. Old Mrs Hayden desires me to thank you for your kindness to her. Our Freinds at General Palmers are all Well I hear. I have not seen them since they remov’d to Charlestown. Miss Eunice has been at Newtown ever since the begining of the summer. I believe she is well for her. If you have any old white silk Stockings and will send them to her I know they will be acceptable as she finds her Feet easer in them than in any others. If some of her Friends were not kind to her she would not have cloaths to cover her. I gave her two pair of cousin JQA old silk Stocking which he could not wear. She cut of the tops and made feet to them and told me I had made her happy for the summer.
     My own health is much better but I am wrappd up in Flannel and stiff half my time notwithstanding but while my stomack and head is limber I mind it not. I thank you for your kind prescriptions. I am sensible that Ironing hurts me and do not do it, but it is sometimes a great trouble to me that I cannot. I have made a charge of your sons Board in their vacancys and as to the washing and Ironing If you will only pay the washing and Ironing woman for a day’s work once a week it is all I desire and much more than I am satisfied with. It look so like ingratitude, when you are continually loading us with favours that I do not know how to bear it. It is what I never design’d to do and what I never would if we could get any thing but orders from the Publick. We have been oblig’d to lose 15 dollars out of one of 50 dollars which we were oblig’d to sell in order to purchase necessarys for the Family. This feels hard when mr cranchs pay is so small, but if you do not think me ungratful I shall not be quite unhappy. I design’d this only for a cover but it seems I have fill’d it and have scarcly left a corner to tell you that I am your affet Sister
     
      M C
     
    